Citation Nr: 1105482	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-11 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, currently 20 percent disabling. 

2.	Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently 40 percent disabling. 

3.	Entitlement to service connection for a disability of the 
penis, including laceration scars and scars due to poison ivy. 

4.	Entitlement to service connection for Peyronie's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1973 and from May 1976 to July 2002.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In an 
April 2003 rating decision, the RO granted service connection for 
degenerative disc disease of the cervical and lumbar spine and 
assigned a 0 percent evaluation for each, effective August 1, 
2002.  In a December 2004 rating decision the initial evaluations 
for the cervical and lumbar spine disabilities were increased to 
10 percent and claims for service connection for a penis 
disability and Peyronie's disease were denied.  In a June 2009 
rating decision, the RO increased the cervical spine disability 
to 30 percent effective December 14, 2005 and decreased the 
evaluation to 20 percent effective January 8, 2009.  Also in June 
2009, the RO increased the lumbar spine disability evaluation to 
40 percent effective December 14, 2005.  

The Board notes that the April 2003 rating decision also included 
the issues of entitlement to service connection for a vision 
disability, bradycardia and allergies.  These issues were not 
included in the April 2004 Notice of Disagreement (NOD).  
Additionally, the Veteran did not challenge the evaluations 
assigned for tinnitus, mandibular cyst, and special monthly 
compensation for loss of use of a creative organ which were 
granted in the April 2003 rating decision.  Further, the issues 
of entitlement to service connection for hearing loss in the left 
ear as well as for increased evaluations for a bilateral knee 
disability, hearing loss in the right ear and erectile 
dysfunction were not perfected and are not before the Board at 
this time.  Additionally, the Veteran did not appeal the 
evaluation for varicocele of the left testicle granted in the 
December 2004 rating decision.  Lastly, the issues of entitlement 
to an increased evaluation for prostatitis and a right knee 
disability were not perfected and are not before the Board at 
this time.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Veteran was 
retired and the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  Therefore, in the circumstances of this case, the Board 
declines to apply Rice and take jurisdiction over a TDIU claim.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	From August 1, 2002 to December 14, 2005 the cervical spine 
disability was manifested by slight limitation of motion, forward 
flexion of the cervical spine to  40 degrees, combined range of 
motion of the cervical spine between 170 degrees and 335 degrees; 
without muscle spasm, guarding, or localized tenderness resulting 
in abnormal gait or abnormal spinal contour, vertebral body 
fracture with loss of 50 percent or more of the height, 
ankylosis, incapacitating episodes or neurological abnormalities.  

3.	From December 14, 2005 to January 8, 2009 the cervical spine 
disability was manifested by severe limitation of motion and 
flexion at the most severe limited to 11 degrees; without 
ankylosis, incapacitating episodes or neurological abnormalities.  

4.	From January 8, 2009 the cervical spine disability was 
manifested by severe limitation of motion and flexion to 20 
degrees; without ankylosis, incapacitating episodes or 
neurological abnormalities.  

5.	From August 1, 2002 to December 14, 2005, the lumbar spine 
disability was manifested by slight limitation of motion, painful 
motion, forward flexion of 70 degrees, combined range of motion 
between 120 degrees and 235 degrees, and reports of muscle spasm 
without clinical findings of spasm; without guarding or localized 
tenderness resulting in abnormal gait or abnormal spinal contour, 
vertebral body fracture with loss of 50 percent or more of the 
height, ankylosis, incapacitating episodes or neurological 
abnormalities.  

6.	From December 14, 2005, the lumbar spine disability was 
manifested by severe limitation of motion and forward flexion to 
30 degrees; without ankylosis, incapacitating episodes or 
neurological abnormalities.  

7.	The competent evidence of record does not show that a penis 
disability, including residuals of poison ivy and/or lacerations, 
manifested in service or resulted from a disease or injury 
incurred in or aggravated by service.  

8.	The competent evidence of record does not show that Peyronie's 
disease manifested in service or resulted from a disease or 
injury incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine from August 1, 
2002 to December 14, 2005 have not been approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (2002 and 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2010).

2.	The criteria for a rating in excess of 30 percent for 
degenerative disc disease of the cervical spine from December 14, 
2005 to January 8, 2009 have not been approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5290, 5293 (2002 and 2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2010).

3.	The criteria for a 30 percent rating for degenerative disc 
disease of the cervical spine from January 8, 2009 have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5290, 5293 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243 (2010).

4.	The criteria for an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine from August 1, 2002 
to December 14, 2005 have not been approximated.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 and 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010). 

5.	The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine from December 14, 
2005 have not been approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2010).

6.	A disability of the penis, including laceration scars and 
scars due to poison ivy, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1131, 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).

7.	Peyronie's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1131, 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2002 that 
addressed the notice elements for service connection and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the service connection claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service connection 
for his lumbar and cervical spine disabilities.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, at 490-91.  Thus, because the 
notice that was provided before service connection was granted 
was legally sufficient, VA's duty to notify in this case has been 
satisfied.  Further, regarding service connection for 
lacerations/scars of the penis and Peyronie's disease, the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  The 
Board finds, however, that such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  VA 
examinations with respect to the issues on appeal were obtained 
in August 2004 and January 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Here, the Board finds that the VA opinions obtained in 
this case were sufficient, as they were predicated on a full 
reading of the Veteran's service and post-service medical 
records.  They considered all of the pertinent evidence of 
record, the statements of the appellant, and provide a complete 
description of the Veteran's disabilities.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 



INCREASED RATING

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations 
as to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and circumstances.  
38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).  

The factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, restricted 
or excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2010).  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment of 
the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Here, the Veteran's claim involves a cervical and lumbar spine 
disability.  The Veteran filed his claim for service connection 
for the cervical and lumbar spine on September 25, 2002.  During 
the pendency of this claim, the criteria for rating spine 
disabilities were revised.  Effective September 23, 2002, VA 
revised the criteria for diagnosing and evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At 
that time, VA also reiterated the changes to Diagnostic Code 5293 
(now reclassified as Diagnostic Code 5243) for intervertebral 
disc syndrome.  

When the regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the Veteran is 
entitled to resolution of his claim under the criteria that are 
more to his advantage.  The prior criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, may 
only be applied to the period of time after their effective date.  
VAOPGCPREC 3-00.  As the claim was pending prior to the change in 
regulations, the Veteran's service-connected neck and back 
disabilities have been considered under the old and amended 
schedules for rating disabilities of the spine.

The Board notes that the RO considered all the regulation changes 
in adjudicating the Veteran's claim.  The December 2004 statement 
of the case considered the old and new criteria for evaluating 
degenerative disc disease and general diseases of the cervical 
and lumbar spine.  The old and new rating criteria were also 
provided to the Veteran and his representative in these 
documents.  Therefore, there is no prejudice to the Veteran by 
this Board decision considering the regulation changes in 
adjudicating his increased rating claims.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

As set forth in this decision, the Board will initially discuss 
the applicable limitation of motion codes for each spinal 
disability during each applicable period of time.  Then, the 
Board will address the additional diagnostic codes that apply to 
the entire appeal period for the cervical and lumbar spine 
disabilities, respectively.  

CERVICAL SPINE

The Veteran's cervical spine disability is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  The cervical spine 
disability was initially assigned a 0 percent evaluation, 
effective August 1, 2002.  In December 2004, the initial 
evaluation for the cervical spine was increased to 10 percent, 
effective August 1, 2002.  In June 2009, the RO increased the 
cervical spine disability to 30 percent effective December 14, 
2005 and decreased the evaluation to 20 percent, effective 
January 8, 2009.  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the cervical spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  Evaluations of 10, 20, and 30 
percent were assigned for slight, moderate, and severe limitation 
of motion of the cervical spine, respectively.  The Board 
observes that the words "slight" "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence, 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2010).  

Effective September 26, 2003, VA revised the criteria for 
evaluating all disabilities of the spine, including 
intervertebral disc syndrome.  The new criteria provides that the 
General Rating Formula for Diseases and Injuries of the Spine is 
to be used for evaluating diseases and injuries of the spine and 
degenerative disc disease is to be evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The General Rating Formula provides a unified schedule 
for orthopedic symptomatology, including limitation of motion, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  To 
receive a 30 percent evaluation for a cervical spine disability, 
the forward flexion of the cervical spine must be 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  For 
a 40 percent evaluation, the veteran must suffer from unfavorable 
ankylosis of the entire cervical spine.  For a 100 percent 
evaluation, there must be unfavorable ankylosis of the entire 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243, Note (2) and Plate V (2010).

Regarding degenerative disc disease, under the provisions of 
Diagnostic Code 5293, in effect from September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine 
was described above.   Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) and The Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes provide a 10 percent rating for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months; a 20 percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent rating requires 
evidence of incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

From August 1, 2002 to December 14, 2005

The Veteran's cervical spine disability is currently assigned a 
10 percent evaluation effective from August 1, 2002 to December 
14, 2005.  

In a May 2002 radiologist report for the cervical spine, there 
was multilevel degenerative disc disease most prominent at the 
C5/C6 level.  

In a February 2003 radiologist report of the cervical spine there 
was oblique imaging, characterization of the neural foramina was 
difficult, there was advanced discal deterioration noted at two 
caudal levels.  

In a February 2003 VA General Medical Examination, the Veteran 
reported that he experienced neck pain for approximately the past 
5 years.  He had neck pain once per week and noticed stiffness in 
the morning that lasted about two hours.  He avoided running or 
snow skiing because these activities aggravated his neck pain.  
Physical examination of his neck revealed full range of motion 
without bruits, thyromegaly or lymphadenopathy.  Passively, there 
was full range of motion.   There was no muscle tenderness, heat 
or midline vertebral tenderness.  A neurological examination 
revealed that cranial nerves II through XII were grossly intact.  
Deep tendon reflexes were 2+ and equal.  All muscle groups were 
5/5.  Cerebellar function was intact.  Sensory was intact to all 
areas and Baninski was down going bilaterally.  The Veteran was 
diagnosed with degenerative joint disease of the cervical spine 
with degenerative disc disease.  

In an April 2003 MRI, there was moderate broad posterior disc 
protrusion at C5-6 that was associated with right sided cord 
flattening.  There was a small broad posterior disc protrusion at 
C6-7 with minimal compromise.  There were also uncovertebral 
osteophytes at C2-3, C3-4, and C4-5.  

In an August 2004 VA Compensation and Pension Examination, the 
Veteran reported that he was treating his neck pain with physical 
therapy, rest and heat.  He reported symptoms of pain, decreased 
range of motion and tingling in his fingers bilaterally and weak 
grip.  He denied any radicular complaints.  He reported that he 
had pain on a daily basis in his neck.  Upon physical 
examination, the Veteran had forward flexion to 40 degrees, 
hyperextension to 30 degrees, lateral bending to 30 degrees and 
rotation to 60 degrees, bilaterally.  He had pain in the 
trapezius musculature with all ranges of motion.  He had a 
negative Spurling's test.  He had symmetrical reflexes at his 
triceps, biceps, and brachioradialis reflex.  He had 5/5 strength 
in his trapezius musculature, deltoids, biceps, triceps, wrist 
extension, flexion, grip, interosseous muscles and APB 
symmetrically.  He had some generalized decreased sensation to 
light touch predominantly throughout his index and middle fingers 
bilaterally.  He had thickened flexor tenosynovium diffusely 
throughout the hand.  He had Dupuytren's nodules bilaterally that 
were chronic and unchanged.  He had positive nerve compression 
test of about 15 seconds with numbness in the right index finger 
and left middle fingers which did not progress after the course 
of a minute.  He had positive Tinel's into the right index and 
left middle finger.  He had no evidence of cubital tunnel 
syndrome bilaterally.  He had some mild lateral epicondylitis on 
the left side, but none on the right.  He had no medial 
epicondylitis.  He had full range of motion of his shoulders 
bilaterally without difficulty.  An MRI of the cervical spine 
revealed degenerative changes of the cervical spine including a 
moderate broad posterior disc protrusion at C5-C6, right sided 
cord widening, small broad posterior disc at C6-C7 and osteocytes 
at multiple levels.  

An August 2004 radiologic consultation report for the cervical 
spine revealed moderate degenerative arthritic changes involving 
C5-C6, C6-C7 disc space.  

In a September 2004 neurology consult, a neurologist found that 
an electrocardiogram suggested, but was not diagnostic of, 
bilateral medial and ulnar neuropathies across the wrist.  
Clinical correlations were strongly recommended.  He found that 
there was no electrophysiologic evidence of right cervical 
radiculopathy or diffuse polyneuropathy.  

Based on the foregoing medical evidence, under the old criteria, 
the Board finds that an increased evaluation is not warranted for 
this time period.  In February 2003, the Veteran had full range 
of motion.  In August 2004, his forward flexion was limited by 5 
degrees, extension was limited by 15 degrees, lateral flexion was 
limited by 15 degrees and rotation was limited by 20 degrees.  
Therefore, the Board finds that the limitation of motion in the 
cervical spine was slight.  The range of motion testing did not 
show moderate limitation in extension, lateral flexion or 
rotation.  Based on the ranges of motion of the cervical spine, 
the disability picture more closed approximated a 10 percent 
evaluation for limitation of motion during this time period.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the criteria effective September 26, 2003, the Board finds 
that a 10 percent evaluation is also appropriate.  As shown in 
the evidence dated after September 26, 2003, the forward flexion 
of the Veteran's spine during this time was 40 degrees.  Under 
the rating criteria, a 10 percent evaluation is warranted for 
forward flexion greater than 30 degrees, but not greater than 40 
degrees.  Further the combined range of motion was 190 degrees, 
which is greater than 170.  Additionally, the evidence did not 
show muscle spasm, guarding or vertebral body fracture with loss 
of 50 percent or more of the height.  The Board acknowledges that 
the Veteran reported tenderness in his cervical spine; however, 
the entire disability picture more closely approximated a 10 
percent evaluation during this time.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2010).

From December 14, 2005 to January 8, 2009

The Veteran's cervical spine disability is currently assigned a 
30 percent evaluation effective from December 14, 2005 to January 
8, 2009.  

A December 2005 private medical record shows that the Veteran has 
degenerative disc disease and spondylolisthesis in the neck at 
C3/4 and pars defect at L5/S1.  The Veteran had moderate to 
severe restriction of mobility of the spine with pain due to 
chronic degenerative disc disease.  

A December 2005 radiologist report revealed multilevel 
degenerative changes in the cervical spine.  There was anatomic 
alignment.  There was disc space narrowing at C5-6 and C6-7.  
There were bilateral uncovertebral osteophytes at C3-4, left 
greater than right, as well as at C4-5 and C5-6 bilaterally.  
Anterior endplate osteophytes were seen at C5-6 and C6-7.  The 
prevertebral soft tissues were within normal limits.  The 
radiologist noted that the Veteran's condition had progressed 
somewhat since 2002.  

In a January 2006 Memorandum from the Department of the Air 
Force, the Veteran had complaints of decreased spinal mobility, 
pain at the limits of range of motion and stiffness.  The 
condition was chronic, non-episodic and progressively worsening.  
His spinal disability affected his daily living as he was unable 
to turn his head while changing lanes while driving without 
rotating his body in the seat.  The Veteran presented with marked 
kyphotic appearance of the cervical spine.  Active and passive 
motion was limited by pain.  In the cervical spine, the Veteran 
had flexion to 11 degrees, extension to 20 degrees, left lateral 
flexion to 13 degrees, right lateral flexion to 15 degrees, left 
rotation to 52 degrees and right rotation to 43 degrees.  Pain 
was experienced at all limits.  Cervical radiographs revealed 
disc space narrowing at C5/6 and C6/7 with bilateral 
uncovertebral osteophytes at C3/4, left greater than right and at 
C4/5 and C5/6 bilaterally.  Anterior endplate osteophytes were 
present at C5/6 and C6/7.  The examiner found that the Veteran 
had moderate to severe degenerative arthritic disease of the 
entire spine of a type not related to ankylosing spondylitis but 
of a progressive and similar outcome.  He retained roughly 45 
percent of his cervical mobility.  

An April 2006 MRI and radiologic report of the cervical spine 
revealed moderate broad posterior disc protrusion at the level of 
C5-6 with right sided cord flattening which was relatively 
unchanged compare to the prior study.  There was broad disc 
protrusion at C6-7 with minimal compromise which was also 
unchanged.  There was significant disc disease at C3-4 with 
moderate stenosis and significant neural foraminal narrowing.  
There were uncovertebral osteophytes at multiple levels which was 
also unchanged from the prior study.  

In a private medical record in April 2007, the Veteran's cervical 
spine was limited in left rotation to 24 degrees and right 
rotation to 30 degrees.  

In a February 2007 letter from a private physician, the Veteran 
had bilateral upper extremity weakness and bilateral lower 
extremity weakness of uncertain etiology.  The Veteran had an 
extensive workup for acquired autoimmune etiologies.  The EMG 
performed in June 2006 indicated a peripheral neuropathy with 
possible conduction block on the peroneal nerves but no other 
conduction block.  The physician noted that the Veteran was being 
treated as if he had an autoimmune neuropathy process such as 
multifocal motor neuropathy.  He also noted that the Veteran may 
have idiopathic peripheral neuropathy.  

In a February 2007 health record, the Veteran had pain in the 
cervical spine rated as 3 out of 10 which increased to 8 out of 
10 when he turned his head from side to side or looked up.  The 
Veteran indicated that looking down was less painful.  Range of 
motion testing of the cervical spine revealed right rotation to 
35 degrees, left rotation to 35 degrees, extension to 15 degrees, 
flexion to 20 degrees, rightward flexion to 12 degrees and 
leftward flexion to 13 degrees.  In his shoulders, he had full 
right reach with pain when reaching above his head.  The maximum 
rear reaching angle was 145 degrees.  He was able to push the 
right thumb up the spine posteriorly to the level of T9.  Left 
reach was full with pain experienced in the region above his 
head.  The maximum reaching angle was 150 degrees.  He was able 
to push his thumb up the spine to the level of T8.  The Veteran 
was able to touch opposite shoulders, bilaterally.  Hip flexion 
was 60 degrees on the left with the knee locked and 100 degrees 
with the knee bent.  Right hip flexion was 48 degrees with the 
knee locked and 85 degrees with the knee bent.  There was 
pulsating pain in the lower back with flexing legs.  The Veteran 
was diagnosed with autoimmune disease, restriction of motion with 
pain related to autoimmune inflammation of the joints.  

Based on the foregoing, the Board find that the Veteran's 
limitation of motion in his cervical spine was severe during this 
time period.  At its worst, the cervical spine disability was 
manifested by 11 degrees flexion, 15 degrees extension, 13 
degrees left lateral flexion, 12 degrees right lateral flexion, 
24 degrees in left rotation and 30 degrees in right rotation.  
The Board finds that a 30 percent evaluation is warranted under 
the old criteria, however, as this is the maximum allowed under 
the old criteria, an increased evaluation is not available under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

From January 8, 2009

The Veteran's cervical spine disability is currently assigned a 
20 percent evaluation effective from January 8, 2009.  

In a January 2009 VA Compensation and Pension Examination, the 
examiner reviewed the claims file.  The Veteran reported that he 
had treated his neck pain with traction, heat, physical therapy 
and anti-inflammatories.  He reported that his neck pain limited 
his range of motion in his neck and he had to use a larger rear-
view mirror in his car because he could not fully turn his neck 
when driving.  The Veteran also reported difficulties walking up 
stairs.  He reported daily neck pain at 4 to 5 out of 10 and 
weekly flare-ups of 7 out of 10 on the pain scale.  On physical 
examination, there was no tenderness on palpation.  The forward 
flexion was limited to 20 degrees with pain at the end point, 
extension was 20 degrees, lateral bending was 10 degrees 
bilaterally, and rotation was 40 degrees bilaterally.  The 
Veteran had pain over his trapezius muscles with all ranges of 
motion.  He had good strength in his trapezius, deltoid and bicep 
muscles.  Handgrip was good bilaterally.  On repetitive attempts, 
he had increased pain especially with the flexion/extension 
movement of the neck as well as some fatigue.  With rotation, he 
did not have any increase in pain, fatigue, incoordination or 
lack of endurance.  X-rays revealed osteopenia, degenerative disc 
disease and osteoarthritis.  Subluxation at C4-C5 was also noted.  
The Veteran was diagnosed with degenerative disc disease of the 
cervical spine with marked restriction of range of motion 
compared to the previous exam and subjective worsening of pain.  
The x-rays showed moderate to marked narrowing of disc space at 
C5-C6 and C6-C7 with a degenerative hypertrophic spur formation.  
Most of the facet joint showed osteoarthritic changes.  Due to 
uncovertebral arthropathy neuroforamina encroachment was noted at 
C5-C6 and C6-C7 levels bilaterally, worse on the left side.  
Electromyelograms were negative for any radiculopathy at the 
cervical level.  

In this case, the RO decreased the Veteran's rating from 30 
percent to 20 percent for limitation of motion of the cervical 
spine for this time period based on the revised criteria.  The 
Board finds, however, that the Veteran's limitation of motion of 
the spine, as well as the entire disability picture as set forth 
in the January 2009 VA examination, shows a severe cervical spine 
disability.  As such, the Board finds that the Veteran is 
entitled to a 30 percent evaluation during this time period under 
the old criteria as set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).  Here, the Veteran's claim was filed prior to 
the effective date of the revised regulation.  As such, the Board 
finds that the prior version of the regulation is more 
advantageous to the Veteran and should be applied.  When a 
regulation changes and the former version is more favorable, VA 
can apply the earlier version of the regulation for the period 
prior to, and after, the effective date of the change.  
Therefore, the Board finds that a 30 percent evaluation is 
warranted.  

Additional Considerations

The Board notes that the Veteran was also diagnosed with 
degenerative disc disease of the cervical spine.  Under the old 
and new criteria, to warrant an increased rating for degenerative 
disc disease, the evidence of record must show incapacitating 
episodes.  Under the old regulation in Diagnostic Code 5293 and 
the revised regulation as set forth in Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4.71a, Note (1) (2003 and 2010).  In this case, 
throughout the entire appeal period, the evidence does not show 
that there were incapacitating episodes.  The evidence of record 
does not show that a physician prescribed bed rest for the 
Veteran due to his cervical spine disability.  Therefore, an 
increased evaluation for incapacitating episodes is not warranted 
for the cervical spine during any stage of this appeal period.  

An increased evaluation is also available for cervical spine 
disabilities if there is ankylosis of the cervical spine.  
Diagnostic Code 5287, in effect prior to September 26, 2003, 
provided unfavorable ankylosis of the cervical spine was to be 
rated 40 percent disabling.  See 38 C.F.R. § 4.71a.  
Additionally, an increased evaluation is available under the 
revised criteria.  For a 40 or 100 percent evaluation, the 
veteran must suffer from unfavorable ankylosis of the entire 
cervical spine or the entire spine, respectively.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2010).  In this case, the 
evidence does not show that there was ankylosis of the cervical 
spine.  Specifically, in the January 2006 examination, the 
examiner did not find ankylosis.  Moreover, all the medical 
records and examinations found some range of motion of the 
cervical spine.  Unfavorable ankylosis is a condition in which 
the spine is fixed in flexion or extension.  See 38 C.F.R. 
§ 4.71a.  In this case, the Veteran did not have ankylosis as the 
cervical spine was not in a fixed position; therefore, an 
increased evaluation is not warranted during the entire appeal 
period.  

The Board has also considered the Veteran's complaints of pain.  
The Board finds that there is no objective evidence to show that 
pain on use or during flare-ups resulted in additional functional 
limitation to the extent that the Veteran's cervical spine 
disability would be more than the assigned stages of 10 and 30 
percent disabling during the entire appeal period.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

LUMBAR SPINE

The Veteran's lumbar spine disability is currently evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The lumbar spine disability was initially assigned a 0 
percent evaluation, effective August 1, 2002.  In December 2004, 
the initial evaluation was increased to 10 percent.  In June 
2009, the RO increased the lumbar spine disability evaluation to 
40 percent, effective December 14, 2005.  

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was to be 
rated 10 percent disabling; moderate limitation of motion of the 
lumbar spine was to be rated 20 percent disabling; and severe 
limitation of motion of the lumbar spine was to be rated 40 
percent disabling.  38 C.F.R. § 4.71a.  As previously noted, the 
words "slight" "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain with 
slight subjective symptoms only was rated noncompensably (0 
percent) disabling.  Lumbosacral strain with characteristic pain 
on motion was rated as 10 percent disabling.  Lumbosacral strain 
with muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position, was rated 20 
percent disabling.  Severe lumbosacral strain with listing of 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

Under the revised criteria, disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under the 
General Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a (2010).  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2) and Plate 
V (2010).

Here, the Veteran was diagnosed with degenerative disc disease.  
Diagnostic Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided that intervertebral disc syndrome 
(preoperatively or postoperatively) was to be rated either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
ratings for all other disabilities, whichever method results in 
the higher rating.  

Effective September 26, 2003, the rating criteria applicable to 
diseases and injuries of the spine under 38 C.F.R. § 4.71a were 
amended by VA.  These amendments included the changes made to the 
criteria used to evaluate intervertebral disc syndrome, which had 
become effective in the previous year.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The criteria for evaluating intervertebral disc 
disease were essentially unchanged from the September 2002 
revisions, except that the diagnostic code for intervertebral 
disc disease was changed from 5293 to 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Diagnostic Code 5243 (effective September 26, 2003) provides that 
intervertebral disc syndrome is to be rated either under the 
General Rating Formula for  Diseases and Injuries of the Spine or 
under the Formula for  Rating Intervertebral Disc Syndrome Based 
on Incapacitating  Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine 
is depicted above.  Both Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) and The Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (effective September 26, 2003) provide a 10 percent 
disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months; a 20 
percent disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 60 
percent disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

From August 1, 2002 to December 14, 2005

The Veteran's lumbar spine disability is currently assigned a 10 
percent evaluation effective from August 1, 2002 to December 14, 
2005.

In July 2002, the Veteran reported lower back pain for 10 years 
with no radiation or signs of radiculopathy.  He had pars 
interarticularis defect of L5.  In a July 2002 MRI of the 
Veteran's lumbar spine, there were degenerative disc disease 
changes associated with mild spondylolisthesis and bilateral pars 
defect at L5/S1 not associated with significant central canal of 
foraminal stenosis.  The MRI was unremarkable otherwise.  

In a February 2003 radiologist report of the lumbar spine there 
was alignment abnormality and minimal discal deterioration.  

In a February 2003 VA General Medical Examination, the Veteran 
reported that he had low back pain for 20 years.  He reported 
that he experienced sharp low back pain with light lifting.  He 
reported episodes of spasm and low back aching.  He reported no 
radiation of pain.  He had back stiffness in the morning that 
lasted about an hour.  Physical examination of his back revealed 
normal range of motion and no abnormal curvature.  Extension was 
full, right and left lateral rotations were full and equal and 
right and lower lateral bend were full and equal without 
complaint.  Straight leg raise and bent knee in the supine 
position did not elicit any complaints of back pain.  Upper 
extremities had full range of motion without heat, edema, or 
instability.  Lower extremities showed full range of motion 
without heat, edema or instability.  Neurological examination 
revealed cranial nerves II through XII were grossly intact.  Deep 
tendon reflexes were 2+ and equal.  All muscle groups were 5/5.  
Cerebellar function was intact.  Sensory was intact to all areas 
and Baninski was down going bilaterally.  He was diagnosed with 
degenerative joint disease of the lumbar spine with degenerative 
disc disease.  

In an August 2004 VA Compensation and Pension Examination, the 
examiner reviewed the claims file.  The Veteran reported that his 
low back was getting a bit better over time.  He indicated that 
he did not have any radicular problems.  There were no bowel or 
bladder changes.  He reported daily pain, mostly in the midline.  
On examination, he was able to heel/toe walk without difficulty.  
His range of motion of forward flexion was 70 degrees, 
hyperextension of 20 degrees, lateral bending of 30 degrees and 
rotation of 20 degrees, all ranges were bilateral.  There was no 
pain with motion testing until he reached the end of the range of 
motion.  His back overall appeared straight.  He had a negative 
seated straight leg raise.  His strength in the hip flexors, 
quadriceps, hamstrings, planter flexion, dorsiflexion and EHL 
were symmetrical and 5/5.  His reflexes were normal at the 
Achilles and patellar tendon.  His sensation was normal 
throughout the bilateral lower extremities.  He had mild to 
moderate pain in the midline and right side of the low back, 
which was deep to palpation.  Films revealed degenerative changes 
of the lumbar spine, most notably at the L5-S1 levels.  

An August 2004 radiologic consultation report for the lumbar 
spine revealed spondylolysis of L5 bilaterally, no evidence of 
spondylolisthesis and minimal narrowing of the L5-S1 disc space.  

Under the old criteria for limitation of motion, the Board finds 
that the limitation of motion of the Veteran's lumbar spine was 
slight during this time period.  In February 2003, the Veteran 
had full range of motion.  In August 2004, flexion was limited by 
20 degrees, extension by 10 degrees and rotation by 10 degrees.  
The Board finds that based on the foregoing, the range of motion 
of the lumbar spine was only slightly limited and an increased 
evaluation under Diagnostic Code 5292 is not warranted.  

Also, pertaining to lumbosacral strain as set forth in the old 
criteria in Diagnostic Code 5295, there was pain on motion.  The 
Veteran also reported muscle spasm, but the examination did not 
show muscle spasm on extreme forward bending or unilateral loss 
of lateral spine motion in the standing position.  There was full 
lateral bend in February 2003 and the August 2004 examination 
also shows full lateral bending.  Therefore, the Board finds that 
an increased evaluation is not warranted under this code during 
this time period.  

Further, under the revised criteria, an increased evaluation is 
not warranted under the General Rating Formula for Diseases and 
Injuries of the Spine.  The evidence as depicted in the August 
2004 VA examination shows flexion of 70 degrees and a combined 
range of motion of 240.  As such, the limitation of motion of the 
lumbar spine is consistent with a 10 percent evaluation.  As the 
evidence does not show that the lumbar spine was limited in 
flexion to between 30 and 60 degrees, the combined range of 
motion was not greater than 120 degrees and there was no muscle 
spasm or guarding that cause abnormal gait or spinal contour.  
Therefore, the disability picture more closely approximated a 10 
percent evaluation during this time period and a 20 percent 
evaluation or higher is not warranted.  



From December 14, 2005

The Veteran's lumbar spine disability is assigned a 40 percent 
evaluation effective from December 14, 2005.

A December 2005 private medical record shows that the Veteran had 
degenerative disc disease and pars defect at L5/S1.  The Veteran 
had moderate to severe restriction of mobility of the spine with 
pain due to chronic degenerative disc disease.  

A December 2005 radiologist report revealed bilateral pars 
defects with grade I spondylolisthesis not significantly changed 
since the prior study.  Comparison was also made to an MRI of 
August 2002.  There was mild degenerative disc disease at L3-4 
and L5-S1, unchanged.  

In an April 2006 MRI of the lumbar spine there were bilateral 
pars defects at the level of L5 with mild anterolisthesis, which 
was unchanged from the previous study.  There was also 
degenerative disc disease at the level of L5-S1 with no 
significant spinal stenosis and mild neural foraminal narrowing 
was identified on the right.  

In a January 2006 Memorandum from the Department of the Air 
Force, the Veteran complained of stiffness, pain at the limits of 
motion and decreased range of motion.  Ranges of motion of the 
thoracolumbar spine were flexion to 30 degrees, extension to 11 
degrees, left lateral flexion to 15 degrees, right lateral 
flexion to 18 degrees, left rotation to 33 degrees and right 
rotation to 36 degrees.  Pain was experienced at limits of 
lateral flexion, rotation, during extension and particularly 
after flexion.  Lumbar radiographs revealed bilateral pars 
interarticularis defects with Grade I Spondylolisthesis and mild 
degenerative joint disease at L3/4 and L5/S1.  The examiner found 
that the Veteran had moderate to severe degenerative arthritic 
disease of the entire spine of a type not related to ankylosing 
spondylitis but of a progressive and similar outcome.  He 
retained roughly 61 percent of his thoracolumbar mobility.  

In a February 2007 health record, the Veteran had lower back pain 
in the centreline around L5 at 6 or 7 out of 10 and exacerbated 
by motion.  When quiescent, pain diminished to 3 out of 10.  
There was pulsating pain in the lower back with flexing legs.  
Forward flexion of the back measured at the hip was 61 degrees 
and extension was limited to less than 15 degrees with pain 
scaled at 7 out of 10.  Rightward flexion was limited to 22 
degrees and was associated with pain as 6 out of 10.  Leftward 
flexion was 20 degrees.  The Veteran was diagnosed with 
autoimmune disease, restriction to motion with pain related to 
autoimmune inflammation of the joints.  In a private medical 
record in April 2007, the Veteran's thoracolumbar spine was 
limited in flexion to 29 degrees.  The physician noted that a 
previous recording of 61 degrees was transcribed in error.  

In a January 2009 VA Compensation and Pension Examination, the 
examiner reviewed the claims file.  The Veteran reported that he 
had pain when he was moving and prolonged sitting aggravated his 
pain.  He was able to mow the lawn with a riding mower.  Walking 
was usually not bothersome on level ground.  An MRI revealed 
multilevel degenerative changes but the EMG and nerve conduction 
studies were normal, ruling out any neuropathy.  The Veteran 
reported that he had difficulty with bending on a daily basis.  
He reported pain on an average of 4 out of 10 and occasional 
flare-ups with the pain increased to 7 out of 10.  On physical 
examination of the back, there was mild tenderness at L3-4 level.  
There was normal curvature of the lumbosacral spine.  Forward 
flexion was limited to 30 degrees with increased pain at the end 
point.  Extension was 10 degrees with excruciating pain at the 
end point.  Lateral flexion was 15 degrees bilaterally and 
lateral rotation was 45 degrees bilaterally with minimal 
discomfort but no pain according to the Veteran.  He had 
increased pain after three attempts of flexion and extension of 
the back, but no fatigue or lack of endurance of obstruction of 
range of motion.  Straight leg raise test was negative 
bilaterally.  X-rays revealed spondylolysis and spondylolisthesis 
at the L5-S1 level, which was unchanged from the previous study.  
The lumbar spine showed age appropriate changes.  He was 
diagnosed with mechanical low back pain with x-rays showing 
minimal hypertrophic spur formation at the level of L3, L4.  Both 
sacroiliac joints were well preserved.  The facet joints showed 
mild degenerative arthritis.  There was marked restriction of 
range of motion and subjective worsening of the pain noted 
compared to the previous examination.  Electromyelograms were 
negative for any radiculopathy at the lumbar level.  

Under the old criteria, a 40 percent evaluation for limitation of 
motion of the lumbar spine is the maximum allowed under 
Diagnostic Codes 5292 and 5295.  Therefore, an increased rating 
is not available under these codes.  

Under the revised criteria, for a 50 or 100 percent evaluation, 
the evidence of record must show ankylosis of the thoracolumbar 
spine or the entire spine, respectively. In this case, the 
objective evidence of record does not show that the Veteran's 
spine is ankylosed or in a fixed position.  See 38 C.F.R. § 
4.71a. Note (5).  Therefore, an increased rating is not warranted 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  

Additional Considerations

In regards to the degenerative disc disease of the lumbar spine, 
the Board also considered whether an increased evaluation is 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome throughout the entire appeal period.  The Board notes 
that the Veteran's disc disease became severe.  In January 2006 
and January 2009, the evidence shows severe arthritic changes in 
the lumbar spine, severe limitation of motion and increased pain.  
The evidence however, does not show that there were in 
incapacitating episodes due to the lumbar spine disability.  The 
evidence does not show that a physician prescribed bed rest 
during this time due to his lumbar disability.  As there were no 
incapacitating episodes or periods that required bed rest 
prescribed by a physician at anytime during the appeal period, an 
increased evaluation is not warranted under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes for the lumbar spine disability.   

The Board also considered whether there were other potentially 
applicable diagnostic Codes.  An increased rating is available 
under Diagnostic Code 5286 and Diagnostic Code 5289 in effect 
prior to September 26, 2003; however, these codes only apply in 
cases where this is ankylosis of the spine.   For VA compensation 
purposes, ankylosis is a condition in which the spine is fixed in 
flexion or extension.  38 C.F.R. § 4.71a.  In this case, the 
evidence does not show that there was ankylosis of the lumbar 
spine; therefore, these codes do not apply to the Veteran's 
disability.  38 C.F.R. § 4.17a, Diagnostic Codes 5286, 5289 
(2003).  

NEUROLOGICAL ABNORMALITIES AND EXTRASCHEDULAR RATING 

The Board acknowledges the Veteran's complaints of numbness in 
the hands and feet, sensory loss, muscle weakness, and wasting 
throughout the appeal period.  Of note, is the medical evidence 
associated with the claims file dated in 2006-2007.  
Particularly, in a February 2007 letter from a private physician, 
the Veteran had bilateral upper extremity weakness and bilateral 
lower extremity weakness of uncertain etiology.  The Veteran had 
an extensive workup for acquired autoimmune etiologies.  The EMG 
performed in June 2006 indicated a peripheral neuropathy with 
possible conduction block on the peroneal nerves but no other 
conduction block.  The physician noted that the Veteran was being 
treated as if he had an autoimmune neuropathy process such and 
multifocal motor neuropathy.  He also noted that the Veteran may 
have idiopathic peripheral neuropathy.  In further medical 
records, the Veteran was diagnosed with Chronic Inflammatory 
Demyelinating Polyneuropathy (CIDP), an acquired immune-mediated 
inflammatory disorder of the peripheral nervous system.  

The Board notes that in several medical records for both the 
cervical and lumbar spine disabilities, the Veteran was found not 
to have radiculopathy due to the spinal disabilities.  Based on 
the medical evidence of record, none of the neurological 
abnormalities or manifestations have been linked to either the 
lumbar or cervical spine disabilities.  The Veteran is also not 
service connected for CIDP and this issue was addressed in a July 
2008 rating decision.  Further, the Veteran reported no bowel or 
bladder problems throughout the appeal period.  As the Veteran's 
neurological symptoms have not been linked to the service 
connected lumbar or cervical spine disabilities, the Board finds 
that an increased or separate rating for these neurological 
manifestations is not warranted.  

In addition, while the rating schedule represent as far as is 
practicable, the average impairment of earning capacity, to 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b) (2010).  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1)(related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

Here, the Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected neck and back 
disabilities with the established criteria found in the rating 
schedule.  As discussed in detail previously, the symptomatology 
is fully addressed by the rating criteria under which such 
disabilities are rated.  There are no additional symptoms of his 
neck or back disabilities that are not addressed by the rating 
schedule.  Therefore, the Board finds that rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology for his service-connected disabilities.  As such, 
the Board finds that the rating schedule is adequate to evaluate 
the Veteran's disability picture.  Moreover, to the extent that 
the Veteran's disabilities may interfere with his employability, 
the Veteran is retired from service and any such interference is 
addressed by the schedular rating criteria.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are 
no attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

In reaching these conclusions, the Board has afforded the Veteran 
the benefit of the doubt where the evidence is in approximate 
balance.  See 38 U.S.C.A. §§ 5017(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


SERVICE CONNECTION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

The service treatment records show that in October 1969, the 
Veteran did not report problems with his penis or a penis 
deformity.  An October 1969 examination did not show a penis 
deformity or scarring.  In July 1975, the Veteran did not report 
problems with his penis or genitourinary system.  In a July 1975 
medical examination, the left testicle was slightly enlarged and 
there was a small left hydrocele, asymptomatic.  It was noted 
that the Veteran reported that the left testicle was enlarged all 
his life with no complication or sequelae.  There was a small 
left hydrocele, old.  In June 1976, the Veteran did not report a 
problem with his penis or a deformity.  The genitourinary system 
was clinically evaluated as normal and a penis deformity was not 
noted.  In December 1977, September 1978, April 1979, November 
1979, October 1980, December 1981 and December 1983, scrotal 
varicosities were noted as asymptomatic.  In a May 1973 
examination, there was no indication of scarring or deformity of 
the penis.  A medical examination in December 1982 was normal.  
In November 1987, the Veteran's genitourinary system was 
clinically evaluated as normal.  In February 1992 and November 
1994, the left varicocele was noted as abnormal.  Service 
treatment records dated in June 2001 show that the Veteran was 
treated for poison ivy on his left arm, right wrist, ankles and 
thighs.  In July 2001, the Veteran was treated for a possible 
allergic reaction to prednisone after being treated for a rash on 
his arms and legs.  Treatment records in June 2002 reveal that 
the Veteran was treated for poison ivy on his wrist and genitals.  
Another treatment note in June 2002 described poison ivy on his 
arms, groin and face.  

Laceration and Poison Ivy Scars of the Penis

The Veteran contends that he incurred severe poison ivy while in 
service which caused scarring of the penis, resulting in a 
disability. 

In an August 2004 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and past medical records.  The 
Veteran reported a significant traumatic injury to his penis and 
testicles at the age of 12.  He described that he was run into by 
another child who was very large while his penis was upright, not 
erect, but pointed upward.  He described that the other child ran 
into the ventral aspect of his penis.  He said that the 
undersurface of his penis was lacerated.  He reported there was 
some bleeding and he had some burning with urination at that 
time.  He did not seek medical treatment because he was 
embarrassed and allowed it to heal on its own.  He said he had 
some scarring of the central surface of the penis.  He did not 
undergo surgery.  He also described two episodes of poison ivy, 
one in 2001 and again in 2002.  He described that there was some 
rash in the groin and genitals.  He reported that his penis had 
been bent for many years and it bends more when he gets an 
erection.  He said that past few years he has been having more 
trouble with erections especially since the year 2000.  

The VA examiner considered the Veteran's history in service 
including the usual lifting and activities of employment as a 
flight status navigator.  Regarding the two incidents of poison 
ivy, the examiner noted that poison ivy normally would have just 
affected the skin and would not be expected to cause deep scaring 
that would affect the tunica albuginea of the penis.  After 
physical examination, the examiner noted that there was an 
obvious bend to his penis and it bent toward the ventricle 
aspect.  There was some scarring on the undersurface of the 
penis.  The examiner also noted that from a review of the claims 
file, there was a note about poison ivy affecting the left arm, 
right wrist, ankles and thighs as well as a note about the arms 
and legs being affected.  Another note referred to poison ivy on 
the face, eyelids and ears.  There was no mention of poison ivy 
directly affecting the penis.  The examiner explained that it was 
unlikely that the poison ivy incidents would significantly worsen 
Peyronie's disease and since poison ivy just affects the skin, it 
would not cause deep scarring or affect the tunica albuginea.  

In an April 2006 statement from the Veteran's wife, she indicated 
that they had been married for over 35 years.  While they were 
living on the Air Force Base, in Air Force housing, the Veteran 
was clearing out the yard and first contracted poison ivy.  He 
was treated with steroids.  The Veteran's wife noted that there 
were no noticeable scars on his penis before this contact with 
poison ivy during his active service.  She noted that the 
reaction to poison ivy on the penis was particularly bad with 
deep open wounds that were slow to heal and left scarring and 
dark patches on the underside of the penis.  The Veteran's wife 
indicated that a doctor gave him some cream to use on his penis.  
She indicated that he went to another doctor who informed them 
that the cream he was using caused thinning of the skin, so 
another cream was prescribed.  

The Board acknowledges that the service treatment records show 
treatment for poison ivy in June 2001 on his thighs and in June 
2002 on his genitals.  Further, the current medical evidence 
shows that there was scarring on the penis as shown in the August 
2004 VA Compensation and Pension Examination.  

Although the Veteran asserts that the poison ivy caused a 
disability of the penis, the competent medical evidence of record 
does not show that exposure to poison ivy caused a disability.  
As such, there is no nexus between a disability of the penis and 
service.  Particularly, the August 2004 VA examination does not 
show that poison ivy in service caused a current disability.  The 
Board noted that the VA opinion is adequate.  It is based upon 
consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  The examiner also provided a rationale for his 
conclusion.  As such, the Board finds the VA examination 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The Board notes that the Veteran has contended on his own behalf 
that poison ivy in service caused scarring of the penis and the 
current disability.  The Board observes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise. Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In the instant case, the Board finds that the question regarding 
the potential relationship between exposure to poison ivy in 
service and a current penis deformity to be complex in nature.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).  Therefore, while the Veteran is 
competent to describe his in-service exposure to poison ivy as 
well as his current symptomatology, the Board accords his 
statements regarding the etiology of his current penis deformity 
little probative value as he is not competent to opine on such a 
complex medical question.  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Moreover, the Veteran has only offered 
conclusory statements regarding the relationship between his 
military service and his current disorders.  In contrast, the VA 
examiner took into consideration all the relevant facts in 
providing his opinion and reasoned that poison ivy affects the 
skin and would not have caused the deformity or extent of the 
scarring that was present on the Veteran's penis.  Therefore, the 
Board finds that the Veteran's contentions regarding the etiology 
of his disorder are outweighed by the competent and probative VA 
examiner's findings.  As such the Board finds that exposure to 
poison ivy in service did not cause a current disability of the 
penis.  

For these reasons, the Board finds that the preponderance of the 
evidence of record is against a finding that the Veteran's 
current penis deformity was due to poison ivy exposure in 
service.  The Board also finds that there is no other basis 
demonstrated by the record to establish service connection in 
this case.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application 
in the instant case and the appeal must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Peyronie's Disease 

The Veteran also asserts that he has Peyronie's disease of the 
penis that was caused by or aggravated in service.  Specifically, 
the Veteran reported a significant traumatic injury to his penis 
and testicles at the age of 12 which caused a penis deformity 
that was aggravated by poison ivy exposure in service.  

A veteran is presumed to be in sound condition when examined and 
accepted into service except for defects or disorders noted at 
entrance into service.  38 U.S.C.A.  § 1131; 38 C.F.R. § 
3.304(b).  This presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  Id.  VA must show clear and unmistakable 
evidence of both a preexisting condition and a lack of in-service 
aggravation to overcome the presumption of soundness.  
Satterfield v. Nicholson, 20 Vet. App. 386 (2005); see Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)(citations 
omitted); see also VAOPGCPREC 3-2003 (July 16, 2003)(69 Fed. Reg. 
25178 (2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means only 
such conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the veteran 
as medical history does not constitute a notation of such 
conditions; however, such reports will be considered together 
with all other material evidence in determining the question of 
when a disease or disability began.  38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to service 
should be "based on thorough analysis of the evidentiary showing 
and careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof." 38 C.F.R. § 3.304(b)(1); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

In this case, the service treatment records do not show a penis 
deformity or a diagnosis of Peyronie's disease when the Veteran 
entered service.  The entrance examination in October 1969 did 
not include a notation that the Veteran reported a problem with 
his penis and the physical examination did not show a penis 
deformity.  The Board acknowledges that there were scrotal 
varicosities noted in the service treatment records that were 
asymptomatic; however, the physical examination did not show 
scarring or deformity of the penis.  Therefore, as the Veteran's 
service entrance examination failed to note a penis deformity, 
the presumption of soundness attaches.

However, the Board finds that there is clear and unmistakable 
evidence that a penis deformity existed prior to service and was 
not aggravated by service.  Therefore, the presumption of 
soundness is rebutted and a penis deformity pre-existed the 
Veteran's entry into active duty military service.  

In this regard, the evidence of record shows that the Veteran 
incurred a traumatic injury to his penis prior to service.  In 
the Veteran's own words, he incurred a traumatic injury to his 
penis at the age of 12.  As portrayed in the August 2004 VA 
examination, the Veteran reported a significant traumatic injury 
to his penis and testicles at the age of 12.  He described that 
he was run into by another child who was very large while his 
penis was upright, not erect, but pointed upward.  He described 
that the other child ran into the ventral aspect of his penis.  
He said that the undersurface of his penis was lacerated.  He 
reported there was some bleeding and he had some burning with 
urination at that time.  He did not seek medical treatment 
because he was embarrassed and allowed it to heal on its own.  He 
said he had some scarring of the central surface of the penis.  
The examiner diagnosed the Veteran with Peyronie's disease of the 
penis, initially as result of traumatic injury at age 12.  The 
examiner also opined that the Peyronie's disease was a result of 
the traumatic injury prior to military.  Based on the foregoing, 
the Board finds that the Veteran's penis deformity clearly and 
unmistakably existed prior to his military service.  

However, with respect to rebutting the presumption of soundness, 
as noted above, the Board's inquiry does not end with a 
determination that the Veteran's claimed disability clearly and 
unmistakably pre-existed service.  The Board must also determine 
whether the Veteran's pre-existing penis deformity was aggravated 
during service.

In a November 2003 treatment note, the physician noted that the 
issue of penile curvature did not seem to be classic Peyronie's 
because there was no plaque or focal point of curvature.  The 
physician noted that it may be the result of less rigidity or 
less likely scarring of spongiosum from remote trauma.  In a 
January 2004 treatment note, the Veteran indicated that over the 
last 2-3 years there was increased curvature of the penis with 
erection, pointing downward in direction.  The physician noted a 
history of penile trauma in the teen years, but no injury since.  
Physical examination was normal and the diagnosis was possible 
Peyronie's Disease.  

In the August 2004 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and past medical records.  The 
Veteran reported that he did not undergo surgery.  He reported 
that his penis had been bent for many years and it bends more 
when he gets an erection.  He said that past few years he has 
been having more trouble with erections especially since the year 
2000.  The VA examiner considered the Veteran's history in 
service including the usual lifting and activities of employment 
as a flight status navigator.  The examiner noted that regarding 
Peyronie's disease, the claims file did mention that he had 
Peyronie's disease.  He opined that it was probably related to 
the trauma at age 12, when he was hit by another child.  After 
physical examination, the examiner noted that there was an 
obvious bend to his penis and it bent toward the ventricle 
aspect.  The left testicle was a bit enlarged compared to the 
right.  There was a moderate sized varicocele superior to the 
left testicle.  It was mildly tender on palpation.  There was 
some scarring on the undersurface of the penis.  The Veteran was 
diagnosed with Peyronie's disease of the penis, initially as 
result of traumatic injury at age 12.  The examiner opined that 
the Peyronie's disease was a result of the traumatic injury prior 
to military.  The examiner noted that it was a condition that was 
likely to slowly progress with age during the time he was in the 
military.  The examiner explained that it was unlikely that the 
poison ivy incidents would significantly worsen his Peyronie's 
disease since poison ivy affects the skin and should not affect 
the tunica albuginea.  

In an April 2006 statement, the Veteran's wife indicated that the 
curvature of the Veteran's penis went from slight to more 
pronounced toward the end of his period of service.  She 
indicated that they were told it was nothing to worry about.  She 
also provided that at that same time, he had his first urinary 
tract infection and he subsequently began to have erectile 
dysfunction.  She indicated that the curvature progressively 
became worse.  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(providing that the presumption of aggravation created by section 
3.306 applies only if there is an increase in severity during 
service).

Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen 
v. Brown,  4 Vet. App. 304, 306-307 (1993).  A "lasting worsening 
of the condition" or a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

Regarding this issue, the Board finds that the VA opinion is 
adequate.  It is based upon consideration of the Veteran's prior 
medical history and examinations, and also describes the 
disability, in sufficient detail so that the Board's evaluation 
of the disability will be a fully informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also 
provided a rationale for his conclusion.  As such, the Board 
finds the VA examination probative.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  

Further, the Board notes that the Veteran has contended on his 
own behalf that his Peyronie's disease became worse in service.  
The Board observes that lay witnesses are competent to provide 
testimony or statements relating to symptoms or facts of events 
that the lay witness observed and is within the realm of his or 
her personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

In the instant case, the Board finds that the question regarding 
whether Peyronie's disease was aggravated in service or due to 
the natural progression of the disease is complex in nature.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The VA 
examiner, a physician, opined that the condition was likely to 
slowly progress with age during the time he was in the military.  
The examiner also opined that it was unlikely that the poison ivy 
incidents would significantly worsen his Peyronie's disease since 
poison ivy affects the skin and should not affect the tunica 
albuginea.  

Therefore, while the Veteran is competent to describe his in-
service injuries as well current symptomatology, the Board 
accords his statements regarding in-service aggravation of a pre-
existing disability little probative value as he is not competent 
to opine on such a complex medical question.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  Unlike the VA examiner, the Veteran 
has only offered conclusory statements regarding the relationship 
between his military service and his current disorder.  The VA 
examiner took into consideration all the relevant facts in 
providing his opinion and explained that the Veteran's condition 
would have naturally progressed in service and was not due to any 
incident in service, including exposure to poison ivy.  
Therefore, the Board finds that the Veteran's contentions 
regarding aggravation of his disorder are outweighed by the 
competent and probative VA examiner's findings.

For these reasons, the Board finds that the preponderance of the 
evidence of record is against a finding that the Veteran's 
current Peyronie's disease was due to or aggravated by a disease 
or injury incurred during active service.  The Board also finds 
that there is no other basis demonstrated by the record to 
establish service connection in this case.  As the preponderance 
of the evidence is against the Veteran's claim, the benefit of 
the doubt doctrine is not for application in the instant case and 
the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine from August 1, 
2002 to December 14, 2005 is denied.  

Entitlement to a rating in excess of 30 percent for degenerative 
disc disease of the cervical spine from December 14, 2005 to 
January 8, 2009 is denied.  

A 30 percent rating for degenerative disc disease of the cervical 
spine from January 8, 2009 is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine from August 1, 2002 
to December 14, 2005 is denied.  

Entitlement to a rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine from December 14, 2005 is 
denied.  

Service connection for a disability of the penis, including 
laceration scars and scars due to poison ivy, is denied.  

Service connection for Peyronie's disease is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


